In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-3921
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

ROBERT ROLLINS,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
           No. 99 CR 771-1—William J. Hibbler, Judge.
                          ____________
    ARGUED APRIL 11, 2002—DECIDED AUGUST 19, 2002
                     ____________


 Before CUDAHY, DIANE P. WOOD, and EVANS, Circuit
Judges.
  CUDAHY, Circuit Judge. Robert Rollins was charged
with four counts of bank robbery, in violation of 18 U.S.C.
§ 2113(a), and four counts of using/carrying a firearm in
relation to a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii). Rollins pleaded not guilty and was
convicted at trial on all counts. Rollins now appeals, chal-
lenging the district court’s decisions (1) not to sever the
counts of the indictment, (2) not to exclude “other crimes”
evidence under Rule 404(b) of the Federal Rules of Evi-
dence, (3) not to dismiss the case against Rollins on the
novel theory that the passage of the National Emergency
Act in 1976 resulted in the repeal of the federal bank
2                                               No. 01-3921

robbery statute. We now AFFIRM the judgment of the dis-
trict court.


                             I.
   Robert Rollins committed a bank robbery in Independ-
ence, Missouri and was subsequently apprehended. In a
proffer, later repudiated, Rollins apparently admitted to
four armed bank robberies in Chicago during the preced-
ing months. The robberies in Chicago occurred between
December 30, 1998 and February 19, 1999. The Missouri
robbery occurred eleven days after the last Chicago robbery.
Rollins was eventually indicted for the Chicago robberies
and charged with four counts of bank robbery, 18 U.S.C.
§ 2113(a), and four related counts of using/carrying a
firearm in a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii).
Rollins pleaded not guilty, and the case was tried before
a jury.
  Before trial, Rollins made a motion to sever the indict-
ment and order separate trials for each of the four robber-
ies. The government, however, persuaded the district
court to permit joinder of the criminal counts and, pursu-
ant to Rule 404(b) of the Federal Rules of Evidence, to al-
low “other crimes” evidence from the Missouri bank rob-
bery. The government argued that evidence from the Mis-
souri robbery, in combination with Rollins’ statements
during his proffer on April 14, 1999, demonstrated a com-
mon modus operandi for all five robberies and a develop-
ing knowledge of the banks’ security measures.
  Because the legal issues in this case turn on factual
parallels among five bank robberies (four of them specified
in the indictment), we will describe chronologically the
testimony and evidence related to each crime. At the out-
set, we identify the salient features, reflected in evidence,
that emerge from most, if not all, of the robberies: (1) the
donning of thick, dark-framed glasses (described by one
No. 01-3921                                                3

victim teller as “make believe”); (2) the wearing of a beige,
three-quarter length down coat, which was positively
identified as a government exhibit after it was recovered
from the Rollins’ home; (3) the ruse of asking seemingly
innocuous customer questions before and during the rob-
beries; (4) the use of a handgun that was “mostly black,”
black and silver, or black and grey; (5) the description of
the robber by witnesses as a medium to dark complected
African-American male, approximately 5'10" to 6'0" tall,
with a thin build and a narrow face; and (6) positive
courtroom identifications of Rollins by victim bank tellers.


                             A.
  The first robbery occurred on December 30, 1998 at
the Metropolitan Bank on South Archer Avenue in Chi-
cago. Based on the trial testimony of bank employees,
certain information about this heist is known. The perpetra-
tor was an African-American male approximately twenty-
five to thirty years old, 5'10" to 5'11" in height and weigh-
ing 140 to 160 pounds. He was wearing black gloves and
big, black-framed glasses, and he approached the teller
counter to ask for change. The teller asked the robber for
an account number, and the robber in turn handed the
teller a note demanding money. After the teller emptied
her drawer, the perpetrator took the money and left.
Several months later, the teller picked Rollins’ photo out
of a photo lineup. She also positively identified Rollins at
trial.


                             B.
  The second robbery occurred on the morning of January
14, 1999 at the North Community Bank on North Broad-
way. Based on the trial testimony of bank employees,
certain information is known about this robbery. Two rob-
4                                              No. 01-3921

bers entered the bank, with one approaching the desk of
a personal banker and the other walking to a teller win-
dow. The teller reported that the robber who approached
his window was a medium-complected African-American
male with brown eyes, in his mid-twenties, approximate-
ly 5'10" to 5'11" in height and with a skinny build and
a skinny face. The robber was wearing black-framed
glasses and a down, mid-length cream and gray coat with
a hood. He was also carrying an Eastpack-brand book
bag with red strings hanging off the zipper. After initially
asking some questions about opening a savings account,
the robber pointed a black and gray automatic handgun
at the teller and demanded money. The teller complied
but also gave the robber a dye pack of fake money, de-
signed to explode once it left the bank.
  When another teller approached the same window, the
robber demanded the contents of his cash drawer as
well. While this money was being inserted into the black
book bag, the first teller hit a silent alarm button that
notified the police of a robbery in progress; the button
also activated a bank camera. Unaware that his actions
were now being recorded, the robber then demanded
the contents of a third teller’s drawer. At trial, the third
teller testified that the perpetrator was a dark-com-
plected African-American male in his early twenties, ap-
proximately 5'10" to 6'0" tall, having a lean build with
an elongated face, and wearing a baseball cap; dark, thick-
framed glasses; and a cream and navy down, mid-length
hooded coat.
  While the robbery was underway, the robber at the tell-
er window approached his accomplice who was at the
personal banker’s desk and asked him if everything was
all right before returning to the teller window. At this
point, the personal banker had a clear view of the face
of the robber who had approached the teller. The person-
al banker stated that this robber was 5'10" to 5'11" in
No. 01-3921                                              5

height with a slim build and a narrow face. He was wear-
ing oversized round glasses and a three-quarter length,
light and dark multi-colored winter coat.
  After getting the money, the robber at the teller win-
dow asked the first teller questions about the Chicago
Bulls and Michael Jordan. The robber then slowly stepped
back, and he and his accomplice slowly left the bank.
  The personal banker and two of the tellers all picked
out Rollins from an FBI photo lineup. All three bank
employees also positively identified a coat recovered from
Rollins’ home as the coat worn by the robber who ap-
proached the teller window. At trial, two of these employ-
ees also identified Rollins as this robber. Finally, one of
the tellers also testified that a black book bag recov-
ered from Rollins’ home appeared to be identical to the
distinctive book bag used in the robbery.


                            C.
  The third robbery occurred in the early afternoon of
January 14, 1999, at the Metropolitan Bank on South
Archer Avenue. It is noteworthy that this crime involved
the same bank as the first robbery (South Archer) and
occurred only two hours after the second robbery (at
North Community on Broadway). According to the trial
testimony of the victim teller, the robber was a dark-
complected African-American male in his early twenties,
approximately 5'8" to 5'9" with a thin build, a thin face
and brown eyes. He was also wearing thick-framed black
or brown glasses and a beige coat with navy blue at the
bottom and on the elbows. Similar to the first robbery,
the perpetrator initially approached the teller window
and asked for some change. The robber then pulled out a
black semi-automatic pistol and pointed it at the teller.
However, the teller quickly ducked behind a brick well
and triggered an alarm inside the bank vault area. On a
6                                                No. 01-3921

nearby video monitor, the teller then observed the robber
leave the bank.
   The victim teller later positively identified Rollins from
a photo line-up. At trial, the same employee also iden-
tified Rollins as the robber. Finally, she also testified
that the robber was wearing the coat (introduced as a
government exhibit), which had previously been recov-
ered from Rollins’ home.


                             D.
  The fourth robbery was staged on February 19, 1999,
at the North Community Bank on Belmont Avenue. Ac-
cording to trial testimony from the victim teller, the rob-
ber was a dark-complected African-American male in his
mid-twenties and approximately 6'3" to 6'4" in height
with a thin build. The victim teller also testified that the
robber was wearing a long beige jacket with green and
blue colors in it, a black hat and black, thick-framed
“make believe” glasses. Another bank employee, who
was stationed approximately ten feet away, described the
robber as an African-American male in his late twenties
or early thirties, approximately 6'0" tall with a skinny to
medium build, and wearing thick, dark-framed glasses,
a baseball cap and a down, three-quarter length coat
with green in it.
  The robber initially asked the teller for rolls of quarters.
As the teller was complying with this request, the robber
placed a gun that was black with a gray handle on the
counter and demanded money. The contents of the top
money drawer (the “display drawer”) were then handed
over, but the robber also demanded the contents of a second
drawer that he knew about. The teller immediately com-
plied. Throughout the staging of the robbery, the robber
continued to ask questions about opening an account.
As the teller was clearing out the contents of her drawers,
No. 01-3921                                                7

the robber told her that he did not want the singles. How-
ever, he also noticed a package of money that was still
in the top drawer and said that he wanted it. In fact, this
last pack of money was equipped with an exploding dye
pack, which burst open shortly after the robber left the
bank.
  At trial, the victim teller positively identified Rollins
as the bank robber. She also testified that the beige coat
(a government exhibit) was identical to the coat the robber
was wearing. The other bank employee witness could
not positively identify the coat, but she stated that
the coat in evidence had the same green color on the in-
side that she remembered as being inside the robber’s coat,
which was open during the robbery.
  Jacqueline Wiley, the girlfriend of Rollins’ friend Cordell
Smith, provided additional incriminating evidence with
respect to the February 19th robbery (the fourth rob-
bery). Wiley testified that sometime after Valentine’s Day,
1999, she, Rollins and Smith drove to a bank and parked
in the lot behind it. Rollins put on a dark baseball hat,
brown big-framed glasses, gloves and a coat. He then took
out a silver and black handgun and got out of the car. When
Rollins returned fifteen minutes later, he threw money
at her and requested that she count it. Wiley further
testified that both the money and Rollins’ hands were
soiled with green ink.


                             E.
  A fifth robbery occurred on March 2, 1999, at the Mer-
cantile Bank in Independence, Missouri. Although this
crime was not included in the indictment (Rollins had
already pleaded guilty to this offense), the district court
admitted this evidence on the theory that it displayed
the same modus operandi as the Chicago robberies. The
victim teller testified that the robber was a medium-
8                                              No. 01-3921

complected African-American male, in his early to mid-
twenties, approximately 5'10" tall with a thin build, and
wearing big dark-framed glasses. The teller’s supervisor,
who was standing next to the teller at the time of the
robbery, testified that the robber was a dark-complected
African-American male in his early to mid-twenties,
about 6'0" tall, with a slender build. The robber initially
approached the teller’s window and asked for change.
As the teller complied with this request, the robber pulled
a “mostly black” handgun from a black travel bag and
laid it on the counter with its barrel pointed at the tell-
er. The robber then told the teller that he wanted hun-
dreds and twenties, that he did not want any of the bait
money that triggered a silent alarm and that he wanted
the money out of both the top and second drawer. The tell-
er complied with the request, but did not hand over ei-
ther the bait money or the dye pack since the robber
seemed familiar with these bank security measures.
Throughout this process, the robber continued to ask, in a
quiet tone, various customer questions about opening an
account.
  Shortly after the crime, both the teller and bank supervi-
sor positively identified Rollins from a photo lineup. At
trial, both of these individuals also identified Rollins as
the robber.


                            F.
  After the government completed its case-in-chief, Rollins
took the stand in his own defense. He denied commit-
ting the four Chicago bank robberies but admitted that
he robbed the Mercantile Bank in Independence, Mis-
souri on March 2, 1999. (It is noteworthy that Rollins had
already pleaded guilty to this offense.) Rollins acknowl-
edged that during the Missouri robbery, he wore glasses
and a hat, carried a gun and asked the teller for change.
No. 01-3921                                               9

After being shown a surveillance photo of the fourth
Chicago robbery (February 19), Rollins agreed that he and
the robber had remarkably similar features and donned
the same type of coat. During cross-examination, Rollins
was specifically asked about statements he had made to
police following his arrest in Missouri, including his ad-
mission that he committed four previous bank robberies
in Chicago. In response, Rollins either denied making
these statements, claimed a blank memory or that he was
coerced by police.
  In rebuttal, the government called FBI Agent Paul
Grudek. Grudek testified that in the course of the April 14,
1999, proffer, Rollins admitted to committing all four Chi-
cago robberies and that Rollins provided detailed infor-
mation about each crime.
  At the close of trial, Rollins’ counsel did not renew his
motion to sever. The jury returned a guilty verdict on all
eight counts of the indictment. The district court then
sentenced Rollins to 106 years imprisonment and ordered
him to pay approximately $12,000 in restitution. Rollins
now appeals his conviction, arguing that the district
court erred when it (1) failed to sever the multiple-count
indictment and to conduct separate trials on the four
robberies, (2) admitted evidence of the Missouri robbery,
pursuant to Fed. R. Evid. 404(b), and (3) failed to dismiss
all charges for want of federal jurisdiction.


                            II.
  The denial of a motion to sever counts of an indictment
is reviewed for an abuse of discretion. United States v.
Stokes, 211 F.3d 1039, 1042 (7th Cir. 2000). A district
court’s admission of Rule 404(b) evidence is also reviewed
for an abuse of discretion. United States v. Denberg, 212
F.3d 987, 992 (7th Cir. 2000). Finally, a determination of
federal jurisdiction is reviewed de novo. Manley v. City of
10                                                   No. 01-3921

Chicago, 236 F.3d 392, 396 (7th Cir. 2001). Rollins’ three
grounds for appeal will be addressed in order.


                                A.
   The first issue on appeal is whether the district court
abused its discretion by failing to sever the eight-count
indictment. Rollins claims that the district judge should
have ordered separate trials for each of the four Chicago
robberies, thus charging Rollins with one § 2113(a) bank
robbery count and one § 924(c)(1)(A) firearm count for
each criminal episode. Rule 8(a) of the Federal Rules of
Criminal Procedure permits the joinder of multiple offenses
“if the offenses charged, whether felonies or misdemeanors
or both, are of the same or similar character or are based on
the same act or transaction or on two more actions or
transactions connected together or constituting parts of
a common scheme or plan.” Rollins concedes that circum-
stances surrounding the four Chicago robberies satisfy
the requirements of Rule 8(a).1 Nonetheless, he contends
that he was entitled to severance under Rule 14 because



1
   The rules pertaining to joinder (Rule 8) and severance (Rule 14)
are, of course, related, but ultimately mandate different stan-
dards of review. A challenge to a Rule 8(a) joinder of offenses
is reviewed de novo. United States v. Quilling, 261 F.3d 707, 713-
14 (7th Cir. 2001). However, “our cases have emphasized that
district courts ‘should construe Rule 8 broadly to allow joinder to
enhance the efficiency of the judicial system, . . . and to avoid
expensive and duplicative trials, if judicial economy outweighs
any prejudice to the defendant.’ ” United States v. Koen, 982 F.2d
1101, 1111 (7th Cir. 1992) (quoting United States v. Archer, 843
F.2d 1019, 1021 (7th Cir. 1988)). In the event “joinder [under Rule
8] is deemed proper, we shall reverse a district court’s denial of
a [Rule 14] severance motion only upon a showing of a clear abuse
of discretion.” Quilling, 261 F.3d at 714.
No. 01-3921                                                      11

the joinder inevitably compromised his right to a fair trial.2
Cf. United States v. Koen, 982 F.2d 1101, 1112 (7th Cir.
1992) (noting that, even when joinder under Rule 8 is
proper, “Rule 14 authorizes the district court to grant a
severance when it appears that a defendant’s trial will
be prejudiced by the joinder of either offenses or defen-
dants”). At the outset, we note that “ ‘Rule 14 leaves the
determination of risk of prejudice and any remedy that
may be necessary to the sound discretion of the district
courts.’ ” United States v. Moore, 115 F.3d 1348, 1362 (7th
Cir. 1997) (quoting Zafiro v. United States, 506 U.S. 534,
541 (1993)).
  Rollins’ first, and perhaps insurmountable, obstacle is
the fact that he failed to renew his motion to sever at the
close of the evidence. United States v. Phillips, 239 F.3d
829, 838 (7th Cir. 2001) (holding that defendant waives
severance motion when he fails to renew it at the close of
evidence). The timing of the motion is important because
the close of evidence is the moment when the district
court can fully ascertain whether the joinder of multiple
counts was unfairly prejudicial to the defendant’s right
to a fair trial. See id.; United States v. Caudill, 915 F.2d
294, 298 (7th Cir. 1990). Moreover, the requirement to
renew has the effect of discouraging strategic choices by


2
    Rule 14 of the Federal Rules of Criminal Procedure provides:
      If it appears that a defendant or the government is prejudiced
      by a joinder of offenses or of defendants in an indictment or
      information or by such joinder for trial together, the court
      may order an election or separate trials of counts, grant a
      severance of defendants or provide whatever other relief
      justice requires. In ruling on a motion by a defendant for
      severance the court may order the attorney for the govern-
      ment to deliver to the court for inspection in camera any
      statements or confessions made by the defendants which the
      government intends to introduce in evidence at the trial.
12                                               No. 01-3921

criminal defendants who would prefer to wait for a verdict
before renewing their severance arguments, thus wasting
valuable judicial resources. See United States v. Taglia,
922 F.2d 413, 417 (7th Cir. 1991) (“We cannot countenance
a system in which a defendant first tries to see whether
he can get an acquittal in a joint trial, and then when he
is convicted renews his motion to sever so that he can
have another crack at a jury.”); accord Phillips, 239 F.3d
at 838. If a claim has been waived, there is generally
no appellate review. See United States v. Olano, 507 U.S.
725, 733 (1993); United States v. Penny, 60 F.3d 1257, 1261
(7th Cir. 1995). Rollins offers no argument why this rule
should not be applied to the case before us.
  Yet even if Rollins’ severance claim has not been waived,
his appeal is meritless. Because Rule 14 assigns to the
district court the task of balancing the cost of multiple
trials against the possible prejudice inherent in a single
trial, a defendant bears “an extremely difficult burden” of
showing that the district court abused its discretion. Moore,
115 F.3d at 1361-62 (quoting United States v. Moya-Gomez,
860 F.2d 706, 754 (7th Cir. 1988)). In order to prevail on
this issue, a defendant must demonstrate that the denial
of severance caused him “actual prejudice” that deprived
him of his right to a fair trial; it is insufficient that sep-
arate trials would have given a defendant a better op-
portunity for an acquittal. United States v. Quilling, 261
F.3d 707, 715 (7th Cir. 2001); United States v. Alexander,
135 F.3d 470, 477 (7th Cir. 1998). In this case, Rollins
claims that the combination of the relatively scant evi-
dence from each individual robbery confused the jurors
and that, but for the intermingling of evidence from one
count to the next, he never would have been convicted of
a single count viewed separately. However, Rollins fails
to acknowledge that most if not all of this evidence
would have nonetheless been admissible at trial as “other
crimes” evidence, pursuant to Rule 404(b) of the Federal
No. 01-3921                                                    13

Rules of Evidence, for the purpose of establishing identity
or modus operandi. See Moore, 115 F.3d at 1353-54 &
n.3 (discussing contours of “other crime” evidence under
Rule 404(b), including modus operandi).3
  A decision to admit other crimes evidence essentially
combines the requirements of Rules 404(b) and 403 into
the following four-pronged test: Evidence of “other crimes”
must (1) be directed toward establishing something other
than the defendant’s propensity to commit the charged
offense (here, the identity and modus operandi of the per-
petrator), (2) show sufficient similarities in time and
manner to establish relevance to the charged conduct, (3)
be sufficient to support a jury finding that the defendant
committed the similar act, and (4) have probative value
that is not substantially outweighed by the danger of
prejudice to the criminal defendant. Id. at 1354; United
States v. Smith, 103 F.3d 600, 603 (7th Cir. 1996); United
States v. Bursey, 85 F.3d 293, 296 (7th Cir. 1996); United
States v. Mounts, 35 F.3d 1208, 1214 (7th Cir. 1994). In
addition, modus operandi evidence must “bear a singular
strong resemblance to the pattern of the offense charged.”
Moore, 115 F.3d at 1354-55 (quotations omitted).
  The facts of this case amply meet this criterion. Common
threads in most, if not all, of the robberies included (1) the
donning of thick, dark-framed glasses; (2) the wearing of
a beige, three-quarter length down coat; (3) the ruse of
asking seemingly innocuous customer questions before


3
   Rule 404(b) states that evidence of other crimes, wrongs, or
acts is generally not admissible, though it also provides for sev-
eral exceptions, “such as proof of motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake
or accident.” Moore, 115 F.3d at 1353 n.4 (quoting Fed. R. Evid.
404(b)). This court has generally construed modus operandi proof
as part of the “identity” exception. Id. at 1354 n.3; United States
v. Beasley, 809 F.2d 1273, 1277 (7th Cir. 1987).
14                                             No. 01-3921

and during the robberies; (4) the use of a black and grey
handgun placed calmly on the teller counter; (5) the
commission of multiple crimes within a period of only a
few months; and (6) similar descriptions that typically
described the assailant as a medium to dark-complected
African-American male, approximately 5'10" to 6'0" tall,
with a thin build and a narrow face. Moreover, the evi-
dence of each individual crime was both substantial and
consistent, with victim tellers from all five robberies
positively identifying Rollins as the assailant. It is well
settled that “prejudice requiring severance is not shown if
evidence on the severed count[s] would be admissible in the
trial of the remaining counts.” United States v. Rogers,
475 F.2d 821, 828 (7th Cir. 1973); accord Quilling, 261
F.3d at 715; United States v. Windom, 19 F.3d 1190, 1198
(7th Cir. 1994). Because evidence of the four Chicago
robberies would have been mutually admissible if the
counts had been tried separately, the district court did not
abuse its discretion by denying the motion to sever.


                            B.
  The next issue presented on appeal is whether the dis-
trict court abused its discretion when it admitted “other
crimes” evidence of the fifth robbery in Independence,
Missouri. The resolution of this issue closely follows our
Rule 404(b) analysis of the severance motion. In fact, the
Missouri robbery passes the four-pronged test for other
crimes evidence with flying colors.
  First, the evidence from the Missouri robbery was used
to establish the identity of the person who robbed the
Chicago banks, rather than a propensity by Rollins to rob
banks. Second, the Missouri robbery and the Chicago
robberies were related in time (eleven days separated the
fourth Chicago robbery from the Missouri caper) and had
common idiosyncratic features, such as thick, dark-framed
No. 01-3921                                              15

glasses, the asking of mundane customer questions while
the robbery was in progress and a heightened awareness of
security measures that were encountered in the four
previous bank robberies. Third, Rollins’ guilty plea in the
Missouri robbery is dispositive evidence that he actually
committed that act. And Fourth, the evidence of the Mis-
souri robbery was highly probative of Rollins’ guilt, out-
weighing any prejudicial aspect.
  Further, the risk of prejudice was substantially re-
duced by limiting instructions given by the district court,
which directed the jury to limit their consideration of
this evidence to the issue of identity. See United States
v. Brooks, 125 F.3d 484, 500 (7th Cir. 1997) (holding
that adequate limiting instructions were sufficient to
cure any potential prejudice from admission of Rule
404(b) evidence); Moore, 115 F.3d at 1355 (same); see also
United States v. Jones, 248 F.3d 671, 676 (7th Cir. 2001)
(holding that reviewing court will assume that jury fol-
lowed a Rule 404(b) limiting instruction). The district
court did not abuse its discretion when it admitted other
crimes evidence from the Missouri robbery.


                            C.
  Rollins’ final issue on appeal is the novel claim that the
federal bank robbery statute, 18 U.S.C. § 2113(a), was
effectively repealed in 1978, two years after Congress
passed the National Emergency Act, Public Law 94-412,
90 Stat. 1255 (1976). The thrust of Rollins’ argument is
that when President Franklin Roosevelt declared a nation-
al emergency on March 4, 1933, he suspended constitu-
tional limitations on the expansion of federal power. The
following year, Congress passed the federal bank robbery
statute, which effectively displaced state law provi-
sions governing the same underlying offense. Rollins main-
tains that Section 101 of the National Emergency Act
16                                             No. 01-3921

officially erased the remaining vestiges of executive power
that arose from prior declarations of national emergencies.
See 50 U.S.C. § 1601(a) (“All powers and authorities
possessed by the President, any other officer or employee of
the Federal Government, or any executive agency, . . . as
a result of the existence of any declaration of national
emergency in effect on the date of enactment of this Act
are terminated two years from the date of such enact-
ment.”). Rollins argues that the federal bank robbery
statute was passed in a sort of constitutional vacuum
created by President Roosevelt’s order declaring an emer-
gency. Since the National Emergency Act terminated the
emergency and effectively filled this vacuum, Rollins
maintains that federal jurisdiction for the crime of bank
robbery no longer exists.
  In response to Rollins’ call for a revolution in notions
of federal jurisdiction, the government points out that
there is nothing about the original 1934 bank robbery
legislation indicating that the 1933 national emergency
declaration was the source of congressional authority to
pass the bank robbery statute, or that the bank robbery
statute would expire upon termination of the national
emergency. See Pub. L. No. 73-235, ch. 304, §§ 1, 2, 3, 48
Stat. 783 (1934). Further, no court has ever held that
jurisdiction for the federal bank robbery statute relies up-
on a declaration of national emergency. In fact, no court
has ever addressed the issue. The government argues
that Congress enacted 50 U.S.C. § 1601 as a limitation
on executive branch authority arising from past national
emergencies rather than, among other things, a curtail-
ment of the ability of federal district courts to adjud-
icate criminal statutes. Cf. 18 U.S.C. § 3231 (“The district
courts of the United States shall have original jurisdic-
tion, exclusive of the courts of the States, of all offenses
against the laws of the United States.”).
  Suffice to say, we think the government has the better
of the argument. However, it is worth noting that the con-
No. 01-3921                                               17

stitutional authority for making bank robbery a federal
crime is not in doubt. It is firmly rooted in the Commerce
Clause, U.S. Const., art. I, § 8, cl. 3. See United States
v. Watts, 256 F.3d 630, 634 (7th Cir. 2001) (holding that
“FDIC-insured financial institutions are instrumentalities
and channels of interstate commerce and their protection
from robbery is well within Congress’s Commerce Clause
power” (citing United States v. Harris, 108 F.3d 1107, 1109
(9th Cir. 1997))).


                            III.
  In summary, the district court did not abuse its discre-
tion when it denied Rollins’ motion to sever or when it ad-
mitted other crimes evidence related to a fifth bank rob-
bery in Independence, Missouri. The district court also
correctly denied Rollins’ motion to dismiss the bank robbery
counts for lack of federal jurisdiction. Therefore, the judg-
ment of the district court must be AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-97-C-006—8-19-02